Citation Nr: 1453257	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial compensable evaluation for left foot plantar fasciitis.

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1995 and from November 1998 to March 2007.

This matter came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file currently resides with the Houston, Texas RO.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of her hearing has been associated with the record.

The Board notes that, during her February 2011 hearing, the Veteran made statements regarding the impact of her service-connected disabilities on her ability to work.  Thus, the issue of entitlement to a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record).

In December 2012, the Board remanded the appeal for development of the record.

The issues of entitlement to higher initial ratings for the Veteran's right and left knee disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left foot plantar fasciitis is manifested by intermittent pain on use and requires the use of arch supports; this represents moderate disability.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5099-5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In December 2006, the Veteran acknowledged that she had been informed of the evidence necessary to support claims for service connection, that she had been advised of the allocation of responsibilities between herself and VA, and that she had been advised of the manner in which VA determines disability ratings and effective dates.  She indicated her understanding that she had the opportunity to identify any information or evidence that VA should use to decide her claim, and that she would be given a medical examination that might substantiate her claim.  She indicated that she had no other information or evidence to give VA to substantiate her claim.  

In May 2008, the Veteran was advised of the criteria under which her disabilities were evaluated.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service treatment records and VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran also was afforded a hearing before the undersigned during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the evidence necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the evidence necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service treatment records reflect that the Veteran reported stabbing left heel pain in October 2000.  The assessment was plantar fasciitis.  The Veteran was referred to podiatry for rigid shoe inserts.  On examination in December 2006, she denied foot trouble.  

On VA examination in January 2007, the Veteran reported plantar fasciitis since 2000.  She noted intermittent, localized pain at the arch and heel.  She stated that at worst, the pain was 6/10 in intensity.  She related that pain could be elicited by physical activity and was relieved by medication.  She noted that she could function with medication when she experienced pain.  She noted that at rest, she had no pain, weakness, stiffness, swelling, or fatigue.  She endorsed pain on standing and walking.  The examiner noted that the condition did not cause functional impairment.  Physical examination revealed no pes planus, pes cavus, hallux rigidus, or hammertoes.  Hallux valgus of the left foot was noted, with slight angulation. There was no limitation with standing and walking.  The examiner noted that arch supports were required.  Gross examination of other joints and muscles was within normal limits.  The diagnosis was plantar fasciitis and inferior calcaneal spur.  The examiner noted that the calcaneal spur reflected chronic stress at the plantar fascia calcaneal junction.

A September 2007 private medical record notes the Veteran's report of pain through the entire left medial arch.  She noted that her foot had been bothering her quite a bit.  Examination revealed tenderness anterior to the calcaneus, consistent with plantar fasciitis.  No other deformity was appreciated.  The provider recommended Ibuprofen and stretching, and the possibility of a night splint in the future.  

On VA examination in September 2010, the Veteran's history was reviewed.  She noted that the course of her plantar fasciitis since onset had been stable.  On examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Minimal hallux valgus was noted.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no muscle atrophy.  X-rays revealed a calcaneus spur and degenerative joint disease with narrowing of the talonavicular joint and bunion formation at the first metatarsal head.  The impression was no evidence of plantar fasciitis and left calcaneal spur.  

During her February 2011 hearing, the Veteran described her left foot symptoms.  She noted that she had stabbing pain at her left heel.  She indicated that she used orthotics.  

The RO has rated the Veteran's left plantar fasciitis as noncompensably disabling pursuant to Diagnostic Code 5299-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013). 

In this case, the Veteran's plantar fasciitis has been rated as analogous to synovitis.  Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, diagnostic codes 5013-24.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned where the disability is manifested by moderate impairment, a 20 percent rating is assigned for moderately severe impairment and a 30 percent rating is warranted for severe impairment.  The Board observes that the words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA  adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

After consideration of all the evidence, the Board finds that the Veteran's plantar fasciitis is most appropriately rated under DC 5284, which rates other foot injuries. Specifically, Diagnostic code 5020 for synovitis rates based on limitation of motion.  Here, the Veteran has demonstrated full range of motion throughout the appeal, and therefore would not benefit from a rating under this code.  However, this would not account for her actual symptoms, which are intermittent pain on use, and the requirement of using arch supports.  Therefore, the Board finds that the more general, other foot injuries diagnostic code, 5284, is more appropriate. 

Having reviewed the evidence of record with respect to the Veteran's left foot disability, the Board finds that an evaluation of 10 percent is warranted under Diagnostic Code 5284 .  In reaching this conclusion, the Board has considered the Veteran's complaints related to her left foot and notes that her pain complaints have primarily focused on her heel and arch.  The September 2007 examiner noted tenderness anterior to the calcaneus area, but no other deformity was observed.  During her 2011 hearing, the Veteran related that she had stabbing pain in her left heel.  She also stated that she had difficulty standing.  In light of the medical and lay evidence of record, the Board finds that the manifestations of this disability more closely approximate the criteria for a 10 percent evaluation for other foot injuries at a moderate level of disability.  

The Board has also concluded that an evaluation higher than 10 percent is not warranted.  A higher, 20 percent evaluation contemplates moderately severe impairment.  Such is not shown by the record.  Rather, the 2007 examiner noted intermittent, localized pain, but no pain at rest.  The 2010 examiner indicated that there was no evidence of painful motion, swelling, tenderness, instability, or abnormal weight bearing.  Thus, the Board concludes that an evaluation in excess of 10 percent is not for application.  

The Board notes that the Veteran is competent to report that her disability is worse. However, the Board concludes that the more probative evidence consists of that prepared by the neutral skilled VA professionals who described disability that is no more than moderate.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot disability with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, she has intermittent pain and needs to use arch supports.  The other foot injury category by its general nature contemplates any possible foot symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 
30 percent evaluation for status post laparoscopic vaginal hysterectomy, a 10 percent evaluation for left knee degenerative joint disease, a 10 percent evaluation for right knee degenerative joint disease, and noncompensable evaluations for various other disabilities.  The record reflects that the Veteran has at no point during the current appeal indicated that her service-connected left foot plantar fasciitis results in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's left foot plantar fasciitis causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent evaluation for left foot plantar fasciitis is granted, subject to the controlling regulations applicable to the payment of monetary awards.


REMAND

The Veteran also seeks higher initial ratings for her bilateral knee disabilities.  During her 2011 hearing, she described episodes during which her knees gave out and she fell.  No examiner has addressed the Veteran's reports of instability associated with her knees.  

A VA examination was most recently conducted in September 2010.  The examiner indicated that there was evidence of pain with active motion bilaterally, but did not identify the point during motion that pain occurred.  She also indicated that there was objective evidence of pain following repetitive motion, but again failed to identify the point during motion that pain occurred.  Because the examiner did not identify this potential functional limitation caused by the Veteran's knee disabilities, the Board concludes that the examination report is inadequate for the purpose of deciding this claim, that a current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of her service-connected bilateral knee disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected bilateral knee disability.  In particular, the examiner should indicate the point during range of motion testing and following repetitive motion testing, that motion (both flexion and extension) is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of her flare-ups, and portray additional lost range of motion during such flare-ups.

The examiner should also specify whether there is instability of either knee, to include a discussion of the Veteran's lay report of giving way of the knees, resulting in falls.

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
3.  Then, readjudicate the claims on appeal, to include TDIU, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


